Citation Nr: 0404272	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-06 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to accrued benefits based on claimed entitlement 
to service connection for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel



INTRODUCTION

The veteran had had active duty from November 1968 to 
September 1970, with service in Vietnam from May 8 to 
November 5, 1969; and service in its contiguous waters until 
February 17, 1970.  The appellant is the veteran's surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO). 

Having considered the appellant's contentions in light of the 
record and the applicable law, the Board finds that this 
matter must be remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant seeks entitlement to accrued benefits, derived 
from the veteran's claim of service connection for 
post-traumatic stress disorder (PTSD), which was pending 
appellate review at the time of his death in June 1998.  
Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits to which an individual 
was entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death and 
due and unpaid for a period not to exceed two years."  See 38 
C.F.R. 3.1000(a) (2003).

The record shows that when the RO denied the veteran's claim 
of service connection in May 1997, of record was evidence 
listing the veteran's duty assignments, to include his 
battery level units, during his tour as a field artillery 
battery crewmember in and while in the contiguous waters of 
Vietnam, as well as various campaigns which were conducted 
during his assignments.  These reflect:

Date
Unit Assignment
Events/Campaigns
May 8, 1969

Arrived in Vietnam
May 9, 1969
Headquarters 
Battery
1st Provisional, 
155th Howitzer 
Detachment
3rd Battalion
12th Marines
-Participated in 
operations against 
[enemy] forces in 
the Republic of 
Vietnam; -Defense 
of Quang Tri 
Complex;
-Participated in 
Operations: 
Herkimer Mt., 
Arlington Canyon, 
Georgia Tar
October 29, 1969
Battery I
3rd Battalion
12th Marines  
3rd Marine Division 
(Reinforced) ,FMF

November 5, 1969

Departed Vietnam by 
Ship
November 19, 1969
Mortar Battery
3rd Battalion
12th Marines
3rd Marine Division
(Reinforced), FMF
[November 11, 1969 
- Veteran arrives 
in Okinawa]

The record further shows that on December 3, 1969, the 
veteran left Okinawa and arrived in the Philippines 
approximately three weeks later.

The RO denied the veteran's service connection claim on the 
basis that the evidence did not show him to have been exposed 
to a stressor during the course of his military service.  
However, the evidence of record, when viewed in a light most 
favorable to the appellant, suggests that the veteran may 
have participated in combat operations, thus implicating the 
provisions of 38 U.S.C. § 1154(b) (West 2002).  38 U.S.C.A. § 
1154(b) provides that in the case of veterans of combat, VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  See also 38 C.F.R. § 
3.304(d) (2003).  

Because at the time of the veteran's death, evidence was of 
record suggesting that the veteran may have had combat 
service, the Board is of the opinion that such should be 
further investigated to ascertain the appellant's entitlement 
to accrued benefits.  In particular, the claim will be 
remanded to enable the RO to further investigate whether the 
appellant's unit participated in combat within the meaning of 
applicable law.  

Accordingly, the claim is remanded for the following actions:

1.  The RO will forward the above account 
of the veteran's military service to the 
U.S. Armed Services Center for Research 
of Unit Records and request that it 
conduct any research into the veteran's 
account of claimed combat activity for 
the dates and units of assignment.

2.  The RO should take such additional 
development action as it deems proper 
with respect to the claim, and follow any 
applicable regulations and directives 
implementing the provisions of the 
Veterans Claims Assistance Act of 2000 as 
to its notice and development.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Following 
such development, the RO should review 
and readjudicate the claim.  If the 
benefit on appeal remains denied, the RO 
shall issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board.
 
No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

